William Hurrey or his Lawfull Attourny plaint. agt Abraham Briggs Defendt in an action of the ease for witholding a debt of Six pounds in mony as per agreement under the hand of the sd Briggs as may appeare due to the plaintife by Agreemt bearing date the. 6. of May. 1676. with due interest and all other due damages according to attachmt Datd June 16° 1676. . . . The Jury . . . founde for the plaintife Six pounds mony damage & costs of Court allowed by the Court, twenty two Shillings and four pence.
Execucion issued July. 29° 1676.